USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 97-1219                                   BARBARA M. COX,                                Plaintiff, Appellant,                                          v.                     SOCIAL SECURITY ADMINISTRATION COMMISSIONER,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                       [Hon. Gene Carter, U.S. District Judge]                                          ___________________                                 ____________________                                        Before                               Selya, Boudin and Lynch,                                   Circuit Judges.                                   ______________                                 ____________________            Francis M. Jackson on brief for appellant.            __________________            Jay  P.  McCloskey,  United  States  Attorney,  David  R. Collins,            __________________                              _________________        Assistant  United States  Attorney, and  Thomas  D. Ramsey,  Assistant                                                 _________________        Regional Counsel, Region  I, Social Security Administration,  on brief        for appellee.                                 ____________________                                  November 26, 1997                                 ____________________                      Per Curiam.  Claimant-appellant Barbara Cox appeals                      __________            from   a  judgment  of   the  district  court   adopting  the            Magistrate's  report   and   affirming  an   order   of   the            Commissioner of Social Security that  Cox was not entitled to            disability  benefits.   Having carefully reviewed  the record            and  the parties'  briefs,  we  reject  each  of  appellant's            assignments  of error under Social Security Ruling 83-20, and            affirm   substantially  for   the  reasons   stated  in   the            Magistrate's thorough report  of December 16,  1996.  We  add            here  only  that,  contrary  to  appellant's suggestion,  the            Administrative Law Judge's (ALJ's) decision contains findings            adequate to permit  effective review of his  determination as            to appellant's credibility, and there was no prejudice in the            ALJ's  failure to  separately  mention appellant's  husband's            affidavit.   See Stein  v. Sullivan, 966  F.2d 317,  319 (7th                         ___ _____     ________            Cir. 1992) (noting that the level of articulation required in            an  ALJ's  decision  is  not  precise).    The  finding  that            appellant did not  demonstrate the onset  of a severe  mental            impairment prior to  the expiration of her insured  status is            supported by substantial evidence in the record as a whole.                      Affirmed.                      ________                                         -2-